NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 13a0729n.06

                                             No. 10-6394                                     FILED
                                                                                         Aug 08, 2013
                           UNITED STATES COURT OF APPEALS                         DEBORAH S. HUNT, Clerk
                                FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                           )
                                                    )
        Plaintiff-Appellee,                         )
                                                    )
v.                                                  )   ON APPEAL FROM THE UNITED
                                                    )   STATES DISTRICT COURT FOR THE
DONALD REYNOLDS, JR.,                               )   EASTERN DISTRICT OF TENNESSEE
                                                    )
        Defendant-Appellant.                        )                    OPINION



        Before: COOK and STRANCH, Circuit Judges; LAWSON District Judge.*

        DAVID M. LAWSON, District Judge. Defendant Donald Reynolds, Jr., was convicted

after a jury trial of one count of conspiracy to distribute and possess with intent to distribute cocaine

and marijuana; four counts of possession of a firearm during and in relation to a drug trafficking

crime; three counts of possession with intent to distribute cocaine; five counts of conspiracy to

commit promotional and concealment money laundering; seventeen counts of structuring financial

transactions; and six counts of conspiracy to commit money laundering by engaging in monetary

transactions in property derived from drug activity. He appeals his convictions and sentences, raising

a variety of issues through counsel and via his pro se filings, none of which requires reversal.

Therefore, we affirm.


        *
       The Honorable David M. Lawson, United States District Judge for the Eastern District of
Michigan, sitting by designation.

                                                  -1-
No. 10-6394
United States v. Donald Reynolds, Jr.

                                                 I.

       The government indicted the defendant, Donald Reynolds, Jr., on multiple drug, firearm, and

money laundering charges, alleging that he was a high-level drug dealer who arranged for the

shipment of marijuana and cocaine through the western United States, eventually taking delivery in

Tennessee, where he distributed it. Reynolds covered up his activity using a music distribution

business as a front, and he conducted many of his transactions in cash amounts slightly less than the

$10,000 currency reporting limits. Reynolds was present during several of the drug exchanges, and

he generally was armed and equipped his main location with a gun on a tripod device pointed at the

door. The government offered ample evidence to back up these allegations. Nonetheless, on appeal,

Reynolds challenges the sufficiency of the evidence to support many of the counts of conviction, so

we will discuss the trial testimony in some detail.

                                         A. Trial evidence

       Eric Tyler testified that in late 1999 or early 2000, when he visited Knoxville to collect

payment for a shipment of marijuana, he met with Donald Reynolds in Chattanooga, where Reynolds

gave him money for the marijuana and established a drug-dealing relationship. According to Tyler,

Reynolds would provide Tyler with residential addresses to which Tyler could send FedEx shipments

of marijuana. Tyler testified that he shipped approximately 150 to 200 pounds of marijuana to

Chattanooga in this manner, and that later, he shipped marijuana to Reynolds’s parents’ address in

Knoxville. Tyler stated that he also sent marijuana to hotel rooms that Reynolds would book for this

purpose. Tyler testified that between late 1999 and 2003, he shipped between 2,200 and 2,500

pounds of marijuana to Reynolds.

                                                -2-
No. 10-6394
United States v. Donald Reynolds, Jr.

       Nathaniel “Nugget” Smith testified that he became familiar with Reynolds because Reynolds

was supplying marijuana and Smith was selling it. In summer 2004, Smith testified, he and

Reynolds began traveling to Arizona to purchase marijuana for resale in Tennessee. Smith testified

that he, Tim Forbes, and Courtney Hensley would pick up marijuana that Reynolds shipped to hotel

rooms from Arizona using the procedure established by Tyler. Smith stated that in late 2005,

Reynolds began holding concerts to explain the source of revenue that was coming from the

marijuana trafficking, but that in 2005 Reynolds did not actually sell any music or promote any

rappers. Smith also testified that Reynolds purchased cars and resold them in order to conceal drug

proceeds. According to Smith, by 2006 he and Reynolds’s other associates were picking up

approximately eighty pounds of marijuana a week, and Reynolds used the resulting revenue to

purchase cars and motorcycles.

       Smith said he was robbed of a package of marijuana in December 2006. As a result,

Reynolds traveled from Knoxville to Nashville, carrying a gun. When Reynolds arrived in

Nashville, he loaded the gun and unsuccessfully attempted to retrieve the drugs. After that episode,

Reynolds and Smith began dealing in cocaine provided by Mexican cartels in the hope of achieving

faster returns. Smith testified that once Reynolds began to deal cocaine, Reynolds rigged a gun on

a tripod in the basement where the cocaine and money exchanges took place. The gun was pointed

at the door to the basement. Reynolds continued to deal in marijuana as well; Smith traveled to

Chicago with Reynolds in the summer of 2007 to pick up marijuana and was caught by police.

Smith was also caught with nine ounces of cocaine and a quarter of a pound of marijuana in

Knoxville in January 2008.

                                               -3-
No. 10-6394
United States v. Donald Reynolds, Jr.

       Antonio Santa Cruz testified that he knew Reynolds as “D”, that he met Reynolds in the

beginning of 2005, and that he supplied Reynolds at least 800 pounds of marijuana in the span of

approximately a year and a half. Santa Cruz stated that early in their relationship, he and Reynolds

purchased about 40 pounds of marijuana from a supplier in Arizona, who requested a $10,000 down

payment. However, Reynolds wired only $9,800 in order to avoid a “red flag” by the bank from a

$10,000 transaction. According to Santa Cruz, he ceased supplying Reynolds with marijuana

because of an unpaid drug debt of $75,000.

       Carlos Betancourt testified that he sold approximately 300 kilograms of cocaine to Reynolds,

whom he also knew as “D”, between December 2006 and February 2008. The cocaine was supplied

to Betancourt by Joshua Correa, who worked for a Mexican drug cartel. Betancourt testified that in

December 2006, he met Reynolds at a Hooter’s restaurant with the intention of selling Reynolds

some cocaine. Instead of giving Betancourt money, Reynolds gave Betancourt two loaded guns in

exchange for the cocaine. Later in the relationship, Betancourt began delivering cocaine to Reynolds

at his home. Betancourt described Reynolds’s loaded gun set up on a tripod in the basement, where

the drug deals occurred. The gun was pointed at the door, and Betancourt testified that worried him.

Betancourt testified that when he brought Reynolds cocaine, Reynolds did not always immediately

pay him, but that Reynolds deposited money into Betancourt’s accounts in increments of less than

$10,000 in order to avoid “red flags” and reports to the IRS. Betancourt also testified that he became

involved in a real estate venture Reynolds was planning in Las Vegas, Nevada.

       In March 2008, the police executed a search warrant on a storage unit in Knoxville and found

marijuana, firearms, a currency counting machine, and approximately $200,000 in cash. Betancourt

                                                -4-
No. 10-6394
United States v. Donald Reynolds, Jr.

testified the drug cartel with which he was associated owned the storage unit. Jonathan Correa,

Joshua Correa’s brother, testified that the guns and marijuana found in the storage unit had been

brought to Knoxville in the hope of selling them to Reynolds. Joshua Correa testified that the money

in the unit was proceeds from sales to Reynolds.

        Betancourt testified that while at a party hosted by cartel leaders in Mexico, he became aware

that the cartel was looking for a “5.7 gun,” which the cartel called a cop killer gun because the bullets

could pierce bullet-proof vests. Betancourt stated that he asked Reynolds whether he could procure

such a gun, and Reynolds indicated that he could get thirteen of them. According to Betancourt,

Reynolds gave him a 5.7 FN Herstal to keep for himself, despite the fact that the cartel wanted the

gun. An employee of the Coal Creek Armory testified that Reynolds had purchased two of those

guns in February 2008.

        Joshua Correa testified that in February 2008, law enforcement seized approximately thirty-

four kilograms of cocaine crossing the border from Mexico; approximately four kilograms were

destined for Knoxville. Correa testified that he received drugs from Placido Benitez, a member of

a Mexican cartel, and that drivers would transport those drugs to various locations in the United

States, including Knoxville. Correa stated that he knew Reynolds by his full name and also as “D.”

Correa testified that he sent Reynolds approximately 240 kilograms of cocaine through Betancourt

between late 2006 and early 2008. According to Correa, in late 2006, Reynolds purchased a BMW

from him for approximately $58,000.

        Alfredo Alvarado testified that he, along with Carlos Betancourt, supplied cocaine to

Reynolds, whom he knew as “D”. He also testified that he purchased a vehicle from Reynolds to

                                                  -5-
No. 10-6394
United States v. Donald Reynolds, Jr.

drive from Knoxville to Dallas, where he transferred the car to Joshua Correa. The government

presented testimony from Richard Jones, who stated that he purchased approximately four to six

kilograms of cocaine from the defendant between November 2006 and June 2007. The second time

he purchased cocaine, Reynolds placed a gun on the table. The government also presented testimony

from John Thomas, who stated that he purchased 50 to 100 pounds of marijuana and two kilograms

of cocaine from Reynolds and Smith between 2005 and 2007.

       Albert Baah testified that he owned a used car lot in Knoxville. Baah stated that Reynolds

purchased several vehicles from him, including a Cadillac Escalade, a Yamaha motorcycle, a GMC

Denali, a Chevrolet Impala, and an Infiniti. Reynolds purchased the Escalade with cash, and stated

that it was being purchased on behalf of Timeless Entertainment, Reynolds’s music company. As

a result of that purchase, Baah called the police department to report a large cash transaction, and

submitted an 8300 form to the Internal Revenue Service. Baah alerted the police to all future

purchases by Reynolds, who paid with cash. The total sale price of the vehicles purchased by

Reynolds was approximately $250,000. Reynolds purchased an additional Escalade from Baah, but

did not pay the entire purchase price. After that transaction, Baah’s account was frozen and Baah

was informed that the Escalade had been seized in Chicago because it was involved in a drug

trafficking crime. Baah reclaimed the vehicle and sold it wholesale. Baah testified that Reynolds

asked him to write a cashier’s check for $182,000 in exchange for cash, and that after consultation

with the police department, Baah decided to write the check. However, after Reynolds failed to

come forward with the cash, Baah cancelled the check. Baah also gave Reynolds cashier’s checks

for $50,000 and $10,000 after receiving $60,000 in cash from Reynolds.

                                               -6-
No. 10-6394
United States v. Donald Reynolds, Jr.

       The government called Drug Enforcement Administration agent David Lewis to testify as

an expert witness on the practices of narcotics dealers. He testified not on the basis of his own

investigation in the case, but instead offered a color commentary on the evidence presented in court.

It is difficult to see what he added to the trial, other than possible prejudice to the defendant when

he offered his own opinion on Reynolds’s guilt, which the fact witnesses themselves amply

demonstrated. Lewis opined that the majority of the drug transactions took place in Reynolds’s

home because that was where he was most comfortable. Lewis stated that this was the largest

cocaine investigation that he had seen in his twenty years in Knoxville. Lewis testified about a cash

book found at Reynolds’s residence, and opined that it was a drug ledger. When discussing the

ledger, Lewis offered this opinion: “Then when you add on top of that the defendant’s, the

cooperating defendants who have testified, they just to me proved without a doubt that what they say

was going on was going on. They told you what was going on. Then you have the records to show

that they were telling the truth.” Trial Tr., Mar. 2, 2010 at 236.

       Lewis also discussed Reynolds’s use of weapons. He testified that Reynolds brought a gun

at the time he sought to retrieve stolen marijuana “in order to retaliate to shoot and to do whatever

was necessary to get the drugs back because that was money. That was also reputation for him.”

Id. at 240. Commenting on Reynolds’s possession of a gun at his first meeting with Betancourt,

Lewis thought the purpose was to protect Reynolds and to provide a gesture of trust by giving it to

Betancourt. With respect to the gun in Reynolds’s basement, Lewis testified that the purpose was

to protect and further Reynolds’s gun trafficking by intimidating individuals coming to the basement

to deal. Lewis then discussed the “cop killer” gun that Reynolds gave to Betancourt, stated that the

                                                -7-
No. 10-6394
United States v. Donald Reynolds, Jr.

Mexican cartel wanted the gun because they were in a war with Mexican law enforcement and rival

gangs, and opined that Reynolds gave the gun to Betancourt to win favor and develop the

relationship.

        On cross-examination, defense counsel asked Lewis if it was his opinion that Reynolds was

a drug dealer, and (of course) Lewis responded “I know that Mr. Reynolds is a drug dealer.” Id. at

259. When pressed, Lewis stated that this was “not an opinion” but instead was based on his

“experience.” Id. at 260. Later, defense counsel asked whether, in any of the trials in which he had

acted as a witness, he had ever come to the opinion that the defendant was not a drug dealer. Trial

Tr., Mar. 3, 2010 at 20. Lewis responded “I wouldn’t have testified in the case, if I thought that the

defendant was not a drug dealer.” Ibid. After defense counsel continued to ask whether in each case

that the agent appeared as an expert witness he had testified that the defendant was a drug dealer and

Lewis did not give a yes or no answer, the court asked whether in the cases that Lewis testified,

“[h]as it been your opinion that the defendant is a drug dealer?” Id. at 21. Lewis responded: “Yes,

it would be my opinion that the things that were found, the evidence are indicative drug trafficking

[sic].” Ibid.

        Special Agent Brian Grove of the Internal Revenue Service testified that he obtained a search

warrant to search Reynolds’s home and another house in Knoxville in 2007. On November 19, 2007

and again on December 10, 2007, agents found packaging materials in the trash at Reynolds’s

residence. Those packaging materials tested positive for cocaine. Grove also presented evidence

of Reynolds’s financial transactions through June 2008; he noted a marked uptick in the both the

number of transactions and the amount of money in Reynolds’s accounts beginning in 2005 and

                                                -8-
No. 10-6394
United States v. Donald Reynolds, Jr.

again in 2007. Grove stated that of the approximately 2500 income records, about 12 reflected that

they came from a legitimate source. Grove also identified several purchases that Reynolds made

using American Express cards, such as time shares. In order to pay those bills, Reynolds made

multiple cash deposits, each under $10,000, into several different corporate accounts, from which

he paid the bills. In the period between May 15 and 20, 2008, Reynolds made multiple deposits

totaling $215,000.

                               B. Proceedings in the district court

       A series of indictments were filed in the Eastern District of Tennessee, with the latest on May

20, 2009 charging Reynolds with one count of conspiracy to distribute and possess with intent to

distribute cocaine and marijuana; four counts of possession of a firearm during and in relation to a

drug trafficking crime; three counts of possession with intent to distribute cocaine; five counts of

conspiracy to commit money laundering; seventeen counts of structuring financial transactions; and

six counts of conspiracy to commit money laundering by engaging in monetary transactions in

property derived from drug activity. Reynolds’s relationships with his defense counsel can be

characterized at best as stormy. He originally was represented by Donald A. Bosch, who moved to

withdraw as counsel on March 10, 2009 based on an ethical conflict and breakdown in the attorney-

client relationship. The magistrate judge granted Bosch’s motion and appointed John E. Eldridge

to represent Reynolds.

       After filing motions to suppress evidence, Eldridge moved to withdraw on June 12, 2009.

In an affidavit in support of the motion, Eldridge wrote that Reynolds had informed him that he was

not satisfied with defense counsel’s representation and wished to represent himself. On June 26,

                                                -9-
No. 10-6394
United States v. Donald Reynolds, Jr.

2009, the district court granted defense counsel’s motion to withdraw, stating that during the hearing

that Reynolds advised the court that he wished to proceed pro se and finding that a breakdown in

attorney-client communication had occurred. The district court permitted Reynolds to represent

himself, but appointed Norman McKellar to act as standby counsel.

       Reynolds filed some unsuccessful pro se motions, but then on August 11, 2009, Allen E.

Schwartz and Gregory H. Harrison filed a notice of appearance as attorneys of record for Reynolds.

On February 18, 2010, four days before trial was scheduled to begin, Schwartz and Harrison filed

a motion for a continuance and to withdraw as counsel. They stated that Reynolds had refused to

cooperate with defense counsel and had accused defense counsel of working with the government,

and that defense counsel had been subjected to multiple daily harassing phone calls from Reynolds’s

family. On the same day, the magistrate judge denied defense counsels’ motion, requiring them “to

continue with their representation of [Reynolds] and, to put it simply, to do the best they can with

what they have been given.” Order, Case No. 08-cr-00143, dkt. #163, at 3.

       Trial began as scheduled on February 22, 2010. The jury returned its guilty verdicts on

March 8, 2010. The case was referred to the probation department for a presentence report.

However, according to the pre-sentence report, Reynolds refused to be interviewed for the pre-

sentence investigation. A sentencing hearing was held on October 28, 2010. At the sentencing

hearing, the district court asked Reynolds whether he was represented by counsel, and Reynolds

stated “I had no choice. They never showed up for me. This is pretty much the first time I seen

them. They didn’t go over nothing with me. I don’t know what I am doing here.” Sentencing Hr’g

Tr., Oct. 28, 2010 at 4. Upon being told that the offense in Count I carried a mandatory sentence of

                                                - 10 -
No. 10-6394
United States v. Donald Reynolds, Jr.

ten years and a potential sentence of life imprisonment, Reynolds stated “The first time I heard it.”

Id. at 5. At that point, the district court heard from defense counsel, who stated that they had

attempted twice to discuss the pre-sentence report with Reynolds, but that Reynolds had yelled at

defense counsel and refused to review the report. Attorney Schwartz stated that “the main thrust of

[Reynolds’s] outbursts was he didn’t want us to represent him anymore, he didn’t want us

representing him here this afternoon.” Id. at 10. Reynolds then stated his belief that his attorneys

were working against him and had not provided him with assistance in his case. The district court

interpreted that statement as a request for a continuance, and denied the request because Reynolds’s

own actions caused his failure to be interviewed or to review the report. The district court also

observed that Reynolds had a history of difficult relationships with defense counsel and proceeded

to sentence Reynolds to a life term with an additional 900 months to be served consecutively.

        On the same day, defense counsel filed a motion to withdraw, stating that their contract with

Reynolds terminated their responsibility for further representation at the end of the trial phase of the

case and that on October 27, 2010, Reynolds had threatened Harrison with violence. The district

court granted defense counsel’s motion to withdraw on November 5, 2010. Reynolds filed a timely

notice of appeal. New counsel was appointed to represent him. Appellate counsel filed a brief

raising ten issues, and Reynolds has contributed several pro se filings of his own. Appellate counsel

also has moved to withdraw.

                                                  II.

        As mentioned, through counsel Reynolds raises ten issues for review. In addition, he filed

two pro se motions raising counsel-of-choice and inadequate-assistance-of-counsel issues and a

                                                 - 11 -
No. 10-6394
United States v. Donald Reynolds, Jr.

notice of supplemental authority. Many of the issues involve different standards of review. We will

address them in turn.

                                A. Failure to hold a Franks hearing

       Reynolds argues that the district court abused its discretion in failing to hold a Franks hearing

to challenge the search warrants, and asserts that this error requires the court to vacate his

convictions. The activity in the district court suggests that the defendant himself held inconsistent

views of the merits of this issue. On April 10, 2009, Reynolds’s lawyer (at the time, John Eldridge)

filed two motions to suppress, along with several other pretrial motions. During oral argument

before the magistrate judge, defense counsel stated that “on the Franks issue, we were not able to

develop that, and I should have told the Court on the front end that we are not pushing far with that

issue.” Mot. Hr’g Tr., May 13, 2009 at 22. The next day, the magistrate judge filed a report

recommending that the second of those motions be denied, and neither party objected. The district

court adopted the report and recommendation on June 4, 2009. On the same day, the magistrate

judge filed another report recommending that the first motion to suppress be denied as well.

Reynolds’s attorney filed an objection, which the district court overruled.

       That was not the end of the Franks issue, however, at least from the defendant’s point of

view. On June 12, 2009, Reynolds, acting pro se, filed a document that appeared to be titled “Illegal

Disclosure of Oral Communication” and requested a Franks hearing in connection with a court order

for surveillance. The magistrate judge denied this motion on June 30, 2009 as untimely, but also

noted that the government had represented that there were no wiretaps involved in the case, and thus

Reynolds’s motion was moot. The magistrate judge also stated that Reynolds’s motion for a Franks

                                                - 12 -
No. 10-6394
United States v. Donald Reynolds, Jr.

hearing was denied because Reynolds had not made an offer of proof of any false statements offered

in support of a warrant or offered any affidavits of his own.

       On January 11, 2010, Reynolds’s new lawyers, Allen E. Schwartz and Gregory H. Harrison,

filed another motion to suppress, seeking to suppress evidence recovered from a trash can outside

of the Reynolds’s residence. The motion did not request a Franks hearing explicitly, and it was

denied as untimely by the magistrate judge on January 15, 2010.

       Then on the first day of trial, defense counsel renewed the request for a Franks hearing that

had been withdrawn by Eldridge, resubmitted by Harrison and Schwartz, and denied by the

magistrate judge as untimely. Defense counsel asserted that a motion for a Franks hearing had been

filed since their appearance in the case (we were unable to find such a motion on the docket, but

counsel may have been referring to the motion to suppress filed in January 2010). Defense counsel

observed that the motion cut-off date was four months prior to their appearance in the case, and

argued that the defendant was prejudiced by his inability to file a further motion for a Franks

hearing. The court denied the renewed motion for a Franks hearing.

       The Court reviews a district court’s denial of a motion to file an untimely motion to suppress

for abuse of discretion. United States v. Walden, 625 F.3d 961, 964 (6th Cir. 2010). As the Supreme

Court has recognized, district courts require wide latitude in scheduling trials and should be granted

broad discretion on the issue of whether or not to grant a continuance. See Morris v. Slappy, 461

U.S. 1, 11-12 (1983). Federal Rule of Criminal Procedure 12(c) gives the district court broad

discretion to establish, extend, and enforce motion pretrial filing deadlines. “Only in a case of the



                                                - 13 -
No. 10-6394
United States v. Donald Reynolds, Jr.

most flagrant abuse will a court of appeals review a trial court’s discretionary denial of a motion to

suppress as untimely.” United States v. Francis, 646 F.2d 251, 260 (6th Cir. 1981).

       We review the decision to deny a Franks hearing under a split standard: a district court’s

findings of fact are reviewed for clear error and its conclusions of law de novo. United States v.

Poulsen, 655 F.3d 492, 503 (6th Cir. 2011).

       Reynolds argues that he should have been allowed to proceed with his Franks motion, and

the district court abused its discretion when it did not accede to new counsel’s request to pursue the

issue, even after the motion deadline. We do not agree. Federal Rule of Criminal Procedure 12(e)

states that mandatory pretrial motions — such as motions to suppress evidence, see Federal Rule of

Criminal Procedure 12(b)(3)(C) — are “waive[d]” if not timely raised, and that the district court may

grant relief from the waiver “[f]or good cause.” Fed. R. Crim. P. 12(e); see also United States v.

Obiukwu, 17 F.3d 816, 819 (6th Cir. 1994). “Good cause is a flexible standard heavily dependent

on the facts of the particular case as found and weighed by the district court in its equitable

discretion. At a minimum, it requires the party seeking a waiver to articulate some legitimate

explanation for the failure to timely file.” Walden, 625 F.3d at 965.

       Here, although Reynolds’s lawyer filed a timely pretrial motion for a Franks hearing, he

withdrew the request early on, and later efforts by new counsel to renew the motion plainly were

untimely. And the justifications offered for the late change of strategy did not amount to good cause.

Reynolds’s primary cause argument was that defense counsel did not enter the case until after the

motion cut-off date. However, defense counsel was appointed in August 2009 and did not explicitly

request a Franks hearing until the first day of trial, approximately seven months later. Reynolds did

                                                - 14 -
No. 10-6394
United States v. Donald Reynolds, Jr.

not request an extension of the motion cut-off date, present any explanation for the delay, or explain

why a Franks hearing was not requested until the day that trial was scheduled to start. A change in

counsel alone is not sufficient to constitute good cause to grant relief from a waiver. United States

v. Garcia, 528 F.3d 481, 485 (7th Cir. 2008) (finding no good cause shown where defendant

switched lawyers, but new counsel failed to request a new motion deadline and filed a motion four

months after appearing in the case); United States v. Trancheff, 633 F.3d 697, 698 (8th Cir. 2011)

(“The desire to suppress incriminating evidence and the retention of new counsel are not by

themselves sufficient to establish good cause to justify relief from a waiver of a defense, objection,

or request under Rule 12.”). The district court properly exercised its discretion in denying the

request.

        Moreover, to be entitled to a hearing under Franks v. Delaware, 438 U.S. 154 (1978), “a

defendant must make ‘a substantial preliminary showing that a false statement knowingly and

intentionally, or with reckless disregard for the truth, was included by the affiant in the warrant

affidavit and [ ] the allegedly false statement is necessary to the finding of probable cause.’”

Poulsen, 655 F.3d at 504 (quoting United States v. Mastromatteo, 538 F.3d 535, 545 (6th Cir. 2008)

(alteration in original)). Even if statements in the affidavit are false, “a Franks hearing is warranted”

only “[i]f, when the alleged false statement is put aside, the affidavit no longer provides the court

with probable cause.” Id. at 504-05 (citing Mastromatteo, 538 F.3d at 545) (internal quotation marks

omitted).

        Despite Reynolds’s assertion as to the seriousness of the alleged irregularities, in his original

request for a Franks hearing filed on April 10, 2009, he identified only one allegedly false statement

                                                 - 15 -
No. 10-6394
United States v. Donald Reynolds, Jr.

and argued only that he would show that the statement was false. Such bare assertion of falsehood

is insufficient to constitute a showing, let alone a substantial preliminary showing, either that the

statement actually was false or that it was made intentionally or with a reckless disregard for the

truth. See United States v. Rose, 714 F.3d 362, 370 (6th Cir. 2013) (“Without a showing of falsity

concerning the statements in the affidavit, [the defendant] cannot make a substantial showing that

the affiant provided statements in the affidavit that he knew to be false.”); United States v. Brown,

715 F.3d 985, 991-92 (6th Cir. 2012) (finding no substantial preliminary showing where defendant

“proffered no evidence” that an allegedly false statement was made intentionally or with reckless

disregard for the truth). The defendant did not identify any further allegedly false statements or make

any further showing as to the affiant’s intentional use of a false statement or reckless disregard for

the truth when he renewed his motion on the first day of trial. Therefore, Reynolds did not make the

“substantial preliminary showing” required to demonstrate entitlement to a Franks hearing.

Mastromatteo, 538 F.3d at 545. There was no error in dealing with this issue.

                                      B. Multiple conspiracies

       Reynolds argues that the government proved two conspiracies: a marijuana conspiracy and

a cocaine conspiracy. He asserts that the two conspiracies involved different drugs, sources, modes

of operation, time frames, distribution methods, and customers. He maintains that the only thing

linking the two conspiracies is the fact that he and Nathaniel Smith were involved in both. Reynolds

also argues that he was prejudiced by the variance, because the evidence of his involvement in the

cocaine conspiracy was sparse and the jury could have believed that he was only involved in

distributing marijuana but convicted him of both.

                                                - 16 -
No. 10-6394
United States v. Donald Reynolds, Jr.

        Generally, we give fresh review to whether a variance occurred between the proof and the

indictment. United States v. Robinson, 547 F.3d 632, 642 (6th Cir. 2008). However, Reynolds did

not raise the claim of a variance before the district court. Therefore, this claim is reviewed for plain

error. United States v. Caver, 470 F.3d 220, 235 (6th Cir. 2006). To obtain relief under plain error

review, the appellant must demonstrate that “(1) there is an ‘error’; (2) the error is ‘clear or obvious,

rather than subject to reasonable dispute’; (3) the error ‘affected the appellant’s substantial rights,

which in the ordinary case means’ it ‘affected the outcome of the district court proceedings’; and (4)

‘the error seriously affect[s] the fairness, integrity or public reputation of judicial proceedings.’”

United States v. Marcus, 560 U.S. 258, ---, 130 S. Ct. 2159, 2164 (2010) (alteration in original)

(quoting Puckett v. United States, 556 U.S. 129, 135 (2009)).

        In the context of a conspiracy charge, a variance constitutes reversible error “only if (1) the

indictment alleged one conspiracy, but the evidence can reasonably be construed only as supporting

a finding of multiple conspiracies, and (2) the variance prejudiced the defendant.” United States v.

Williams, 612 F.3d 417, 423 (6th Cir. 2010) (internal quotation marks omitted).         “Where the

evidence demonstrates only multiple conspiracies, a defendant is prejudiced if the error of trying

multiple conspiracies under a single indictment substantially influenced the outcome of the trial.”

Carver, 470 F.3d at 237. The focus of the prejudice inquiry is whether there has been a transference

of guilt between the members of one conspiracy and the members of another conspiracy. Ibid. The

risk of such a transference increases as the number of defendants at trial and the number of

conspiracies increase. Ibid.



                                                 - 17 -
No. 10-6394
United States v. Donald Reynolds, Jr.

       In this case, we find rather compelling the defendant’s argument that the evidence showed

separate conspiracies. However, we do not see how Reynolds was prejudiced.

       Although the government cites case law stating that one drug conspiracy does not become

multiple conspiracies because different sources were involved or the personnel involved in the

conspiracy changed, see United States v. Johnson, 44 F. App’x 48, 49 (8th Cir. 2002); United States

v. Sophie, 900 F.2d 1064, 1081 (7th Cir. 1990), the government has not pointed to a case, such as

this one, in which virtually every element of two schemes was different and yet only one conspiracy

was found. The only common element in these two conspiracies was the participation of Reynolds

and Nathaniel Smith. In other respects, including the modus operandi, the other participants, the

drugs involved, the time frame, the drug sources, and the customers, the conspiracies were separate.

If we view the evidence in the light most favorable to the government, as we must, we might tease

out a conclusion that only one conspiracy existed based on the fact that Reynolds and Smith were

involved in distributing both marijuana and cocaine, there was some evidence that Betancourt sold

or attempted to sell both marijuana and cocaine to Reynolds, Reynolds sold both marijuana and

cocaine between late 2006 and 2008, and he used similar book-keeping and money-laundering

methods in connection with both his marijuana and cocaine sales. But that stretches the evidence

beyond its breaking point. As we have held, “[t]he principal considerations in determining the

number of conspiracies are the existence of a common goal, the nature of the scheme, and the

overlapping of the participants in various dealings.” United States v. Smith, 320 F.3d 647, 652 (6th

Cir. 2003). The only overlapping participants in the cocaine and marijuana schemes were Reynolds

and Smith, and the cocaine and marijuana distribution were carried out in entirely different ways.

                                               - 18 -
No. 10-6394
United States v. Donald Reynolds, Jr.

Under the standard described in Smith, the evidence presented at trial proved two separate

conspiracies.

       But Reynolds cannot show that he was prejudiced by the variance he identifies. See United

States v. Warman, 578 F.3d 320, 342 (6th Cir. 2009). He argues that the jury could have found that

he was only involved in distributing marijuana, but nevertheless convicted him of distributing both

marijuana and cocaine, as both conspiracies were charged as a single conspiracy. But in determining

prejudice, we must focus on “whether a danger exists that the defendant was convicted based on

evidence of a conspiracy in which the defendant did not participate.” United States v. Blackwell, 459

F.3d 739, 762 (6th Cir. 2006). In this case, there was abundant evidence tying Reynolds to both

marijuana and cocaine distribution. His contention that no witnesses were able to identify him as

the “D” to whom they sold cocaine in Tennessee is simply wrong: Joshua Correa, Carlos Betancourt,

and Alfredo Alvarado all identified Reynolds as “D” and testified that they provided him with

cocaine. Moreover, the risk of guilt transference was attenuated because Reynolds was tried alone.

United States v. Osborne, 545 F.3d 440, 444 (6th Cir. 2008); Caver, 470 F.3d at 237. Reynolds was

not prejudiced by any variance that occurred.

                        C. Sufficiency of evidence of firearms convictions

       Reynolds argues that the trial evidence was insufficient to support any of his four convictions

for possession of a firearm in furtherance of drug trafficking crimes under 18 U.S.C. § 924(c). The

defendant moved for a judgment of acquittal at the close of proofs and again within fourteen days

after the jury’s verdict. See Fed. R. Crim. P. 29(c). Therefore, we give fresh review to the district

court’s determination of the sufficiency of the evidence. United States v. Humphrey, 279 F.3d 372,

                                                - 19 -
No. 10-6394
United States v. Donald Reynolds, Jr.

378 (6th Cir. 2002). We will uphold the verdict if, “after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). Circumstantial

evidence alone may support a verdict of guilt if it is “substantial and competent.” United States v.

Talley, 194 F.3d 758, 765 (6th Cir. 1999).

       We have held that 18 U.S.C. § 924(c) defines two separate offenses: first, using or carrying

a firearm “during and in relation to” a drug trafficking crime; and second, possessing a firearm “in

furtherance of” a drug trafficking crime. United States v. Combs, 369 F.3d 925, 930-32 (6th Cir.

2004). The distinction is not without a difference. For the first offense, proof of use or carrying is

more rigorous that proof of mere possession. Id. at 932-33 (citing Bailey v. United States, 516 U.S.

137, 143 (1995), and Muscarello v. United States, 524 U.S. 125, 126-27 (1998)). And for the second

offense, proving the “in furtherance” element is more demanding than proving the “during and

relation to” element of the first offense. Id. at 933. The parties agree here that the four firearms

counts of the second superseding indictment charged “possession” “in furtherance of.”

       The possession element of the crime is satisfied by demonstrating that a defendant had actual

or constructive possession of the firearm. United States v. Bailey, 553 F.3d 940, 944 (6th Cir. 2009).

An individual has actual possession of a firearm if it is under his direct physical control. Ibid. An

individual has constructive possession of a firearm if he “does not have actual possession but instead

knowingly has the power and the intention at a given time to exercise dominion and control over an

object, either directly or through others.” Ibid. (quoting United States v. Craven, 478 F.2d 1329,

1333 (6th Cir. 1973)).

                                                - 20 -
No. 10-6394
United States v. Donald Reynolds, Jr.

       In order to establish the “in furtherance” prong, the government must demonstrate a “specific

nexus between the gun and the crime charged.” United States v. Mackey, 265 F.3d 457, 462 (6th Cir.

2001). This nexus can be established by showing that the gun is “strategically located so that it is

quickly and easily available for use,” which requires more than a mere showing that a defendant

possessed a firearm on the same premises where a drug transaction took place. Ibid. Among the

factors to be considered in determining whether a defendant has possessed a gun in furtherance of

a drug trafficking crime are “whether the gun was loaded, the type of weapon, the legality of its

possession, the type of drug activity conducted, and the time and circumstances under which the

firearm was found.” Ibid.

       Reynolds does not dispute that he possessed the firearms charged in each of the four counts.

The only remaining question is whether the proofs demonstrate possession of the firearms “in

furtherance” of drug trafficking. We find the evidence is more than sufficient to support each of the

gun convictions.

       Reynolds’s first conviction was for possession of a Bushmaster assault rifle in December

2006, when he traveled to Nashville from Knoxville with the rifle, intending to reclaim marijuana

that had been stolen from Smith at gunpoint. Reynolds argues that seeking revenge on the

individuals who stole the marijuana has nothing to do with his drug trafficking crime. However, as

the government observes, the crime of conspiracy to distribute marijuana is not limited to the actual

distribution of marijuana, and the jury reasonably could have found that Reynolds carried the rifle

to aid in his attempted retrieval of marijuana and to protect him on his expedition. We have held

consistently that possessing a gun as protection in the course of drug trafficking is sufficient to

                                               - 21 -
No. 10-6394
United States v. Donald Reynolds, Jr.

satisfy the “in furtherance” element. See United States v. Thornton, 609 F.3d 373, 381 (6th Cir.

2010); United States v. Mohammad, 501 F. App’x 431, 439-40 (6th Cir. 2012); United States v.

Kelsor, 665 F.3d 684, 693 (6th Cir. 2011); United States v. Thornton, 609 F. 3d 373, 381 (6th Cir.

2010); United States v. Craft, 150 F. App’x 413, 416 (6th Cir. 2005); see also United States v.

Beckford, 176 F. App’x 299, 302-03 (3d Cir. 2006) (finding that a defendant used a firearm in

furtherance of a drug trafficking offense when he brought the firearm with him to confront a person

who had “misplaced” some of the defendant’s marijuana). The evidence is sufficient to support

Reynolds’s conviction on this count.

       Reynolds’s second firearm conviction was for his possession of two loaded guns, including

an Uzi, during his first face-to-face meeting with Betancourt. Betancourt testified that he was not

surprised that Reynolds would carry weapons to a first meeting with a new supplier. The jury

reasonably could have found that Reynolds carried the firearms to that meeting for protection. As

discussed above, that would be sufficient to support the conviction. The jury also could have found,

based on Betancourt’s testimony, that Reynolds gave the guns to Betancourt as collateral for several

kilograms of cocaine. See United States v. Reyes, 362 F.3d 536, 543 (8th Cir. 2004) (finding that

where a defendant provided a drug purchaser with a gun as a “trust-seeking transaction” to facilitate

future drug transactions, a reasonable jury could find that the defendant possessed the gun in

furtherance of a drug trafficking crime). In either case, the evidence was sufficient to support the

second conviction.

       Reynolds’s third conviction was for the possession of an assault rifle that was mounted on

a tripod in his basement and pointed at the door. The evidence demonstrated that the gun was readily

                                               - 22 -
No. 10-6394
United States v. Donald Reynolds, Jr.

available in a room where Reynolds engaged in many drug transactions and that it was positioned

facing the door in a way that likely was meant to intimidate those with whom Reynolds did business.

See Mackey, 265 F.3d at 462. A jury reasonably could have found that Reynolds possessed the gun

and positioned it in the basement in order to protect himself during the drug transactions that took

place there.

       The fourth conviction was for the possession of a FN Herstel 5.7 rifle, described in the

testimony as a “cop-killer,” which Reynolds gave to Betancourt. The testimony at trial establishes

that Betancourt, who was Reynolds’s main contact with his cocaine suppliers, previously had told

Reynolds that the Mexican cartel wanted such guns. Reynolds argues that the only basis for this

charge was the presence of the firearm in the Reynolds’s home; however, Betancourt testified that

Reynolds gave him this weapon. Viewed in the light most favorable to the government, a reasonable

jury could find that Reynolds gave Betancourt this weapon to further his drug-trafficking relationship

with Betancourt.

       We find no defect in the sufficiency of proof of the firearms convictions.

                         D. Sufficiency of evidence of money laundering

       The defendant contends that his money laundering convictions must be reversed because the

government failed to prove an intent to conceal. We employ the same standard of review as

discussed in the previous section.

        The defendant’s argument is complicated somewhat by the fact that the indictment charged

three different species of money laundering in its various counts: (a) engaging in monetary

transactions in property derived from a specified unlawful activity in violation of 18 U.S.C. § 1957;

                                                - 23 -
No. 10-6394
United States v. Donald Reynolds, Jr.

(b) promotional money laundering in violation of 18 U.S.C. § 1956(a)(1)(A)(i); and (c) concealment

money laundering in violation of 18 U.S.C. § 1956(a)(1)(B)(i). The indictment refers to 18 U.S.C.

§ 1956(h), which is the conspiracy section and incorporates all forms of money laundering in

sections 1956 and 1957.

       Reynolds challenges only the sufficiency of the evidence presented that he intended to

conceal the fact that his funds were derived from illegal activity. Of the eleven money laundering

counts, only four dealt with concealment money laundering. Concealment is not an element of

promotional money laundering (count 32), United States v. Reed, 264 F.3d 640, 650 (6th Cir. 2001),

or unlawful activity money laundering (counts 29, 30, 31, 36, 37, and 38), See United States v. Kratt,

579 F.3d 558, 560 (6th Cir. 2009).

       Count eleven of the second superseding indictment charged the defendant under both the

promotion and concealment portions of the statute. Reynolds properly could have been convicted

solely under the promotional portion of this count without proof of the intent to conceal. See United

States v. Miller, 471 U.S. 130, 136 (1985) (holding that convictions may be sustained “as long as the

proof upon which they are based corresponds to an offense that was clearly set out in the

indictment”); United States v. Weinstock, 153 F.3d 272, 279 (6th Cir. 1998). Therefore, to the extent

that Reynolds seeks review of his convictions of counts 29 through 32 and 36 through 38, the

argument is deemed waived, as Reynolds has not presented any argument that actually undermines

those convictions. United States v. Layne, 192 F.3d 556, 566-67 (6th Cir. 1999).

       The three convictions for concealment money laundering all involve American Express

transactions. Reynolds argues that the government proved only that he used potentially illegal funds

                                                - 24 -
No. 10-6394
United States v. Donald Reynolds, Jr.

to fund those purchases. However, Agent Grove’s testimony at trial demonstrated that Reynolds

funneled cash into various corporate bank accounts, making deposits that normally were smaller than

$10,000, and sometimes moved cash between the various bank accounts. Reynolds then used those

structured funds to make payments on his American Express card purchases. Moreover, both

Antonio Santa Cruz and Carlos Betancourt testified that Reynolds sought to avoid “red flags” by

making deposits of less than $10,000, suggesting an intent to conceal the origins of those deposits.

That evidence is sufficient to sustain a conviction for concealment money laundering. United States

v. Warshak, 631 F.3d 266, 320-21 6th Cir. 2010) (finding that a complex sequence of transactions

would permit a reasonable juror to conclude that the transactions were undertaken to conceal the

source of the money even where the individual transactions were made openly); United States v.

Beddow, 957 F.2d 1330, 1335 (6th Cir. 1992) (holding that evidence of “convoluted financial

dealings” with banks supported a conclusion that the defendant intended to conceal the source of his

funds).

          Reynolds’s reliance on Warshak is misplaced. In that case, we held that one defendant had

engaged in a complex series of transactions that supported a finding of an intent to conceal. The

court contrasted that defendant’s behavior with that of a second defendant who engaged in “relatively

simple” transactions involving “large amounts that would not easily have escaped the notice of banks

and regulators.” Warshak, 631 F.3d at 323. Reynolds, who engaged in complex transactions with

deposits under $10,000, resembles the first defendant much more closely. Likewise, Reynolds’s

citation of United States v. Marshall, 248 F.3d 525, 540-41 (6th Cir. 2001), does not aid his



                                                - 25 -
No. 10-6394
United States v. Donald Reynolds, Jr.

argument, as the defendant in that case merely purchased luxury goods with his illegal proceeds.

There was no want of proof on the concealment money laundering counts.

                                   E. “Expert” witness testimony

       Reynolds argues that the testimony of DEA agent David Lewis was improper because he

testified in a summary fashion, directed the jury to a verdict, and provided a closing argument from

the stand. The defendant objected only to one aspect of Lewis’s testimony: his characterization and

description of the contents of the drug ledger. We review that evidentiary ruling for abuse of

discretion. United States v. Ashraf, 628 F.3d 813, 826 (6th Cir. 2011). “A district court abuses its

discretion when it relies on clearly erroneous findings of fact, improperly applies the law, or uses an

erroneous legal standard.” United States v. Chambers, 441 F.3d 438, 446 (6th Cir. 2006) (internal

quotation marks omitted). The admission of expert testimony is evaluated under the same standard.

United States v. Bender, 265 F.3d 464, 472 (6th Cir. 2001). But where no objection was made at

trial, as is the case with many other aspects of Lewis’s testimony, we will review the admission of

expert testimony for plain error. United States v. Johnson, 488 F.3d 690, 697 (6th Cir. 2007).

       “Law enforcement officers may testify concerning the methods and techniques employed in

an area of criminal activity and to establish ‘modus operandi’ of particular crimes. Knowledge of

such activity is generally ‘beyond the understanding of the average layman.’” United States v.

Pearce, 912 F.2d 159, 163 (6th Cir. 1990) (quoting United States v. Espinosa, 827 F.2d 604, 611

(9th Cir. 1987)). However, an expert witness may not testify “that a defendant in a criminal case did

or did not have the requisite mental state or condition constituting an element of the crime charged,

as ultimate issues are matters for the trier of fact.” United States v. Combs, 369 F.3d 925, 940 (6th

                                                - 26 -
No. 10-6394
United States v. Donald Reynolds, Jr.

Cir. 2004); Fed. R. Evid. 704(b). In determining whether the expert proffered testimony as to the

intent of the defendant, the Court should examine “whether the expert actually referred to the intent

of the defendant or, instead, simply described in general terms the common practices of those who

clearly do possess the requisite intent.” United States v. Frost, 125 F.3d 346, 383-84 (6th Cir. 1997)

(quoting United States v. Lipscomb, 14 F.3d 1236, 1239 (7th Cir. 1994)).

        The admission of Lewis’s testimony as to the contents of the drug ledger — the only

testimony by Lewis to which defense counsel objected at trial — was not an abuse of discretion

because it was within the scope of Lewis’s expertise in the methods employed by drug traffickers.

United States v. Lopez-Medina, 461 F.3d 724, 742-43 (6th Cir. 2006). However, Lewis testified to

much more than that, and in doing so trespassed far into forbidden territory. His testimony that the

drug ledger corroborated witness testimony in the case, that Reynolds carried firearms for specific

purposes, and that he personally believed Reynolds to be a drug dealer plainly was improper, as it

was not based on Lewis’s expertise, improperly invaded the jury’s role as the ultimate fact-finder,

and was impermissible testimony as to the defendant’s intent. Combs, 369 F.3d at 940 (stating that

an expert witness may not testify to the intent of the defendant); see also Warshak, 631 F.3d at 324

(finding improper testimony that transactions were undertaken with an “intent to conceal”); United

States v. Henderson, 626 F.3d 326, 337 (6th Cir. 2010) (holding that the question of a witness’s

credibility is one for the jury); United States v. Smith, 601 F.3d 530, 540 (6th Cir. 2010) (citing with

approval United States v. Cruz, 981 F.3d 659, 663 (2d Cir. 1992) (holding that testimony that was,

in effect, a statement by a police expert that a fact witness was believable was improper)).



                                                 - 27 -
No. 10-6394
United States v. Donald Reynolds, Jr.

        But because Reynolds did not object to this testimony at trial, we review the receipt of the

evidence only for plain error. “Plain error occurs where there is (1) error, (2) that is plain, and (3)

that affects substantial rights. If all three conditions are met, an appellate court may then exercise

its discretion to notice a forfeited error, but only if (4) the error seriously affects the fairness,

integrity, or public reputation of judicial proceedings.” United States v. Ehle, 640 F.3d 689, 699 (6th

Cir. 2011) (internal quotation marks and alterations omitted). In three of the instances of Mr.

Lewis’s unfortunate testimony — affirming the credibility of the witnesses, discussing Reynolds’s

reasons for carrying a firearm, and stating that he believed that Reynolds was a drug dealer — the

first two requirements of plain error review are met. The admission of this testimony was error.

Moreover, that error was plain. The fact that this court previously has approved of Lewis’s

testimony in other cases does not alter this fact.

        However, Reynolds’s argument fails on the third and fourth requirements for three reasons.

First, at the close of Lewis’s first day of testimony, and again during the final jury instructions, the

district court instructed the jury that it was not required to accept anything that Lewis said. Jurors

are presumed to follow such instructions. United States v. Olano, 507 U.S. 725, 740 (1993). And

proper jury instructions can mitigate the prejudice resulting from improper testimony. Slagle v.

Bagley, 457 F.3d 501, 526 (6th Cir. 2006).

        Second, as the government observes, Lewis’s testimony as to his belief that Reynolds was

a drug dealer was occasioned by defense questioning. Neither of the cases that the government cites

in support of this argument state that testimony occasioned by defense questioning cannot be error,

or even that such testimony should be scrutinized more closely. See United States v. Parish, 606

                                                 - 28 -
No. 10-6394
United States v. Donald Reynolds, Jr.

F.3d 480, 490-91 (8th Cir. 2010) (discussing a defendant’s objection to a response to a question

posed by the government to the government’s expert witnesses); United States v. Sharpe, 996 F.2d

125, 128-29 (6th Cir. 1993) (stating that the court will not find plain error based on a mistaken jury

instruction if the instruction was requested by the defendant). However, we have held that under the

invited error doctrine, “where the injection of allegedly inadmissible evidence is attributable to the

action of the party seeking to exclude that evidence, its introduction does not constitute reversible

error.” All American Life & Cas. Co. v. Oceanic Trade Alliance Council Int’l, Inc., 756 F.2d 474,

479-80 (6th Cir. 1985). The fact that Lewis’s statements came in response to defense questioning

— questioning that, at least in one instance, seemed to invite the precise response given by Agent

Lewis — suggests that the testimony is less likely to have “seriously affect[ed] the fairness, integrity,

or public reputation of judicial proceedings.” Ehle, 640 F.3d at 699.

        Third, the improper testimony is less likely to have affected the defendant’s substantial rights

because the other evidence against him was overwhelming. The government presented testimony

from several co-conspirators detailing Reynolds’s drug trafficking activities over a span of several

years, testimony of an individual from whom Reynolds had purchased numerous cars using cash, and

the testimony of Agent Grove that Reynolds appeared to have no legitimate source of income and

that drug packaging materials had been found outside Reynolds’s house.                 In light of this

overwhelming evidence of Reynolds’s guilt, it is unlikely that Agent Lewis’s improper testimony

affected the defendant’s substantial rights or seriously affected the fairness, integrity, or public

reputation of the proceedings. See Warshak, 631 F.3d at 325 (finding that although an expert

witness’s testimony as to a defendant’s intent was error, the error was harmless because of the large

                                                 - 29 -
No. 10-6394
United States v. Donald Reynolds, Jr.

amount of evidence against the defendant and the government’s clarification that it was not seeking

evidence of the defendant’s intent).

       We conclude, therefore that although much of Agent Lewis’s testimony plainly was

improper, irrelevant, unhelpful to the jury, and prejudicial to the defendant, the plain error rule

precludes reversal.

                                      F. The sequestration ruling

       The defendant contends that the district court erred by exempting Lewis from the

sequestration order. We review that issue for abuse of discretion. Ashraf, 628 F.3d at 826.

       Federal Rule of Evidence 615 states that “[a]t a party’s request, the court must order

witnesses excluded so that they cannot hear other witnesses’ testimony.” Fed. R. Evid. 615. But the

rule specifically states that “a person whose presence a party shows to be essential to presenting the

party’s claim or defense” may stay. Fed. R. Evid. 615(c). A classic example of that exception is “an

expert witness who does not testify to the facts of the case but rather gives his opinion based upon

the testimony of others.” Morvant v. Construction Aggregates Corp., 570 F.2d 626, 629 (6th Cir.

1978); see also United States v. Mohney, 949 F.2d 1397, 1404-05 (6th Cir. 1991) (adopting this

reasoning in the criminal context).

       Plainly, the district court’s decision to exempt Lewis from the sequestration order was not

an abuse of discretion. The government proposed to call Lewis to testify as an expert witness, and

Lewis, who did not participate personally in the investigation, was to base his opinion on the

testimony given at trial. In such circumstances, a trial court’s decision to exempt a witness from a



                                                - 30 -
No. 10-6394
United States v. Donald Reynolds, Jr.

sequestration order “should not normally be disturbed on appeal,” Morvant, 570 F.2d at 630, and we

will not do so here.

                                G. Refusal to allow reopening proofs

          After testimony, the jury began its deliberations on March 5, 2010, a Friday. On Monday,

March 8, 2010, the jury indicated that it was prepared to return a verdict. Shortly before that point,

the defendant filed a motion to reopen the proofs, alleging that the defendant had located a witness

who could testify that in 2004 he gave Reynolds $225,000 in cash to assist him in the music

business. The Court denied the motion because it was untimely, the evidence related to an earlier

time frame than the events in the case, and the proof the witness proposed to offer was unverified

and unsworn. The defendant contends the ruling was erroneous. A district court’s decision on a

motion to re-open the proof is reviewed for abuse of discretion. United States v. Blankenship, 775

F.2d 735, 741 (6th Cir. 1985).

          In deciding a motion to re-open the proofs after both parties have rested, the court must

consider three factors: the timeliness of the motion, the character of the testimony, and the effect of

granting the motion. Blankenship, 775 F.3d at 741. Of these three factors, the most important is

whether the opposing party will be prejudiced if the proof is re-opened. Ibid. The key factor in the

prejudice inquiry is the timeliness of the motion; re-opening the case is more likely to be prejudicial

when sought “after all parties have rested, or . . . the case has been submitted to the jury.” Ibid. The

party seeking to re-open the case “should provide a reasonable explanation for failure to present the

evidence in its case-in-chief.” Ibid. (quoting United States v. Thetford, 676 F.2d 170, 182 (5th Cir.

1982)).

                                                 - 31 -
No. 10-6394
United States v. Donald Reynolds, Jr.

       Reynolds’s motion to re-open the proof was not timely, as it was filed after both parties had

concluded their cases and presented closing arguments, the court had instructed the jury, and the jury

was deliberating. Prejudice to the government would have been likely; Blankenship makes clear that

the risk of prejudice increases when a motion is made after the parties have rested or the case has

been submitted to the jury. Here, the jury was knocking on the door with its verdict.

       The proposed testimony would not have assisted the defense so substantially as to render the

district court’s decision an abuse of discretion. It is true that the government’s case rested in part

on the fact that Reynolds had wealth that could not be explained by legitimate business. However,

the government also presented testimony from numerous drug suppliers, purchasers, and co-

conspirators in support of its allegation that Reynolds was involved in drug trafficking. Evidence

that an individual had provided Reynolds with funds in 2004 would do little to undermine that

testimony, especially considering that the government provided evidence that Reynolds had access

to wealth far in excess of the $225,000 allegedly supplied by the prospective witness.

       And Reynolds did not provide any explanation why he could not locate the witness before

the close of his case, or even a representation that he was trying to find him. Presumably, he himself

had knowledge of this cash payment by the prospective witness; there was nothing preventing him

from seeking out the witness in the months leading up to the trial. There was no abuse of discretion

in failing to reopen the proofs. See United States v. Bayer, 331 U.S. 532, 537-39 (1947) (finding that

a failure to re-open proof to introduce defendant’s evidence after the case had been submitted to the

jury was not reversible error); Grotto v. Herbert, 316 F.3d 198, 208 (2d Cir. 2003) (finding no error

where a trial court denied defendant’s motion to re-open proofs prior to closing arguments because

                                                - 32 -
No. 10-6394
United States v. Donald Reynolds, Jr.

there was no foundation for the testimony and the jury might have given the evidence unwarranted

weight); United States v. Nick, 398 F. App’x 404, 410-12 (10th Cir. 2010) (finding no abuse of

discretion in district court’s decision to deny defendant’s motion to re-open proofs after both parties

had rested and the court had instructed the jury where the defendant gave no excuse for his failure

to present the testimony earlier).

                              H. Misconduct during closing argument

       Ordinarily, whether a prosecutor has committed misconduct in closing arguments is a mixed

question of law and fact that is reviewed de novo. United States v. Emuegbunam, 268 F.3d 377, 403-

04 (6th Cir. 2001). Because there was no objection in the trial court, however, we review for plain

error. United States v. Benson, 591 F.3d 491, 499 (6th Cir. 2010).

       Reynolds’s claims of improper argument fall into three categories: first, the prosecutor’s

argument that Reynolds brought Mexican drug cartels to the area constituted a “scare tactic”; second,

the government misrepresented the money laundering counts to the jury by implying that

concealment was not an element of the offense; and third, the government’s statements implied that

the defendant should have presented evidence to the jury.

       A prosecutor may not misrepresent the evidence, express personal belief in the defendant’s

guilt, vouch for witnesses, attempt to shift the burden of proof to the defendant, or appeal to the

passions, fears, or prejudices of the jury. United States v. Wiedyk, 71 F.3d 602, 611 (6th Cir. 1995);

United States v. Causey, 834 F.2d 1277, 1283 (6th Cir. 1987); Byrd v. Collins, 209 F.3d 486, 537

(6th Cir. 2000); United States v. Bond, 22 F.3d 662, 669 (6th Cir. 1994); United States v. Solivan,

937 F.2d 1146, 1151 (6th Cir. 1991). However, the prosecutor is free to “summarize the evidence

                                                - 33 -
No. 10-6394
United States v. Donald Reynolds, Jr.

and comment on its quantitative and qualitative significance,” Bond, 22 F.3d at 669, and may “argue

the record, highlight the inconsistencies or inadequacies of the defense, and forcefully assert

reasonable inferences from the evidence,” Bates v. Bell, 402 F.3d 635, 646 (6th Cir. 2005).

       If the Court determines that the prosecutor’s argument was improper, it must then inquire

whether it was flagrant and warrants reversal. Emuegbunam, 268 F.3d at 404 (citing United States

v. Tocco, 200 F.3d 401, 420-21 (6th Cir. 2000)). To determine whether an argument was flagrant,

the Court examines four factors: “1) whether the statements tended to mislead the jury or prejudice

the defendant; 2) whether the statements were isolated or among a series of improper statements; 3)

whether the statements were deliberately or accidentally before the jury; and 4) the total strength of

the evidence against the accused.” Tocco, 200 F.3d at 420 (citations and internal quotation marks

omitted). If the argument was not flagrant, reversal may nevertheless be warranted if “1) the proof

of the defendant’s guilt is not overwhelming; 2) the defense counsel objected; and 3) the trial court

failed to cure the impropriety by failing to admonish the jury.” Id. at 421 (citations and internal

quotation marks omitted).

       The government’s argument that the defendant brought Mexican drug cartels into the local

community is the sort of appeal to the jury’s passions or prejudices that would constitute misconduct.

See Solivan, 937 F.2d at 1148 (finding that a prosecutor’s request to the jury to “tell [the defendant]

and all of the other drug dealers like her . . . [t]hat we don’t want that stuff in Northern Kentucky”

constituted reversible error, especially in light of the heightened rhetoric surrounding the war on

drugs). Here, although the prosecutor did not explicitly ask the jurors to send a message to other

criminals with their verdict as was found impermissible in Solivan, the prosecutor did imply that the

                                                - 34 -
No. 10-6394
United States v. Donald Reynolds, Jr.

defendant represented a danger to the community and suggested that a conviction would result in the

Mexican cartels leaving Knoxville. The prosecutor’s statements clearly were an “attempt . . . to

associate the defendant with a feared and highly publicized group.” Id. at 1154.

       But the misconduct was not flagrant. The statements were isolated. They “did not mislead

the jury because it did not marshal them to punish all the drug dealers in their community by

convicting [the defendant]; rather, the comment accurately identified [Reynolds] as [a] drug dealer[]”

who dealt with a Mexican cartel. United States v. Wettstain, 618 F.3d 577, 589-90 (6th Cir. 2010).

There is no evidence that the prosecutor intentionally sought to mislead or prejudice the jury. And,

as noted above, the case against the defendant was strong. We do not find that the prosecutor’s

statements “seriously affect[ed] the fairness, integrity, or public reputation of the judicial

proceedings.” United States v. Henry, 545 F.3d 367, 384 (6th Cir. 2008).

       The defendant’s complaint about the government’s description of the money laundering

crimes does not warrant relief because the description was not improper. As discussed above,

Reynolds was charged with money laundering under 18 U.S.C. § 1957, which does prohibit

transactions such as those described by the prosecutor, and does not require an intent to conceal.

Therefore, the prosecutor’s statement was a correct statement of the law.

       The prosecutor’s statements that Reynolds could have called Courtney Hensley as a witness

and that there was no evidence that a Super Bowl party had ever occurred was not improper. The

witness comment was a response to defense counsel’s repeated argument that the prosecutor did not

call Courtney Hensley to the stand to testify, and therefore was “invited by defense counsel’s

conduct.” United States v. Gonzalez, 512 F.3d 285, 292 (6th Cir. 2008) (citing United States v.

                                                - 35 -
No. 10-6394
United States v. Donald Reynolds, Jr.

Barnett, 398 F.3d 516, 522-23 (6th Cir. 2005)). The argument that there was no evidence that a

Super Bowl party took place is “best characterized as an attempt to summarize the evidence and

comment on its probative value, with minimal prejudice to [the] defendant.” Bond, 22 F.3d at 669.

Although the defendant is not required to produce any evidence, the prosecutor is permitted to

comment on the “quantitative and qualitative significance” of the evidence. Ibid. The prosecutor’s

statement was not error. See Bates, 402 F.3d at 646 (“To be certain, prosecutors can argue the

record, highlight the inconsistencies or inadequacies of the defense, and forcefully assert reasonable

inferences from the evidence.”).

       The prosecutor’s comment that the defendant had the power to subpoena Courtney Hensley

is more troubling. However, as the government notes, this statement was a response to defense

counsel’s repeated argument that the prosecutor did not call Courtney Hensley to the stand to testify.

This context makes it less likely that the jury would “naturally and necessarily” construe the

prosecutor’s statement as a comment on the appellant’s silence. Bond, 22 F.3d at 669. Instead, the

jury more likely believed that the statement was intended to rebut defense counsel’s implication that

the government was attempting to hide Courtney Hensley. Indeed, when examining whether a

prosecutor’s remarks are improper, the court should consider the remarks “with particular attention

to whether they may have been invited by defense counsel’s conduct.” Gonzalez, 512 F.3d at 292

(citing Barnett, 398 F.3d at 522-23). In addition, as noted above, the evidence against the appellant

was overwhelming. The Court finds, therefore, that the prosecutor’s comments did not adversely

affect Reynolds’s substantial rights. No relief is warranted on this claim of error.



                                                - 36 -
No. 10-6394
United States v. Donald Reynolds, Jr.

                                         I. Sentencing error

        Reynolds argues that his sentence of life plus 900 months was unreasonable in light of the

facts of the case and his background. He believes that each of the factors in 18 U.S.C. § 3553(a)

warranted a sentence of no more than eighty-five years, and he offers three reasons. First, he had

no criminal record, had attended college, and was amenable to rehabilitation. Second, the sentence

did not serve the needs of deterrence or rehabilitation, and although it met the goal of retribution, it

was “overkill.” Third, the sentence creates unwarranted disparities because similarly situated

defendants in this circuit have received much shorter sentences.

        We review the reasonableness of a sentence using an abuse-of-discretion standard. United

States v. Carter, 510 F.3d 593, 600 (6th Cir. 2007) (citing Gall v. United States, 552 U.S. 38, 46

(2007). A sentence must be both substantively and procedurally reasonable. Ibid. We first must

assure ourselves that “the district court committed no significant procedural error, such as failing to

calculate (or improperly calculating) the Guidelines range, treating the Guidelines as mandatory,

failing to consider the § 3553(a) factors, selecting a sentence based on clearly erroneous facts, or

failing to adequately explain the chosen sentence.” Gall, 552 U.S. at 51. If the sentence is

procedurally reasonable, we must then examine the sentence for substantive unreasonableness. Ibid.

A sentence may be found to be substantively unreasonable if the sentencing judge “selects a sentence

arbitrarily, bases the sentence on impermissible factors, fails to consider relevant sentencing factors,

or gives an unreasonable amount of weight to any pertinent factor.” United States v. Conatser, 514

F.3d 508, 520 (6th Cir. 2008).



                                                 - 37 -
No. 10-6394
United States v. Donald Reynolds, Jr.

       “District courts are obligated to impose ‘a sentence sufficient, but not greater than necessary’

to fulfill the purposes of sentencing.” United States v. Lanning, 633 F.3d 469, 474 (6th Cir. 2011)

(quoting 18 U.S.C. § 3553(a)). However, we grant significant deference to sentences imposed by

the trial court because of the trial court’s greater ability to find facts and determine their import.

United States v. Mayberry, 540 F.3d 506, 519 (6th Cir. 2008). And if the sentence is within the

guideline range, we apply a presumption of reasonableness. United States v. Vonner, 516 F.3d 382,

389-90 (6th Cir. 2008) (en banc).

       Reynolds has not alleged that his sentence was procedurally unreasonable, and it was within

the guideline range. However, he argues that the sentence does not achieve the purpose of

rehabilitation and that the district court improperly failed to take into account his amenability to

rehabilitation. We have recognized that rehabilitation remains an important goal within the criminal

justice system, particularly when considering sentencing options other than prison and administering

supervised release. United States v. Deen, 706 F.3d 760, 763-64 (6th Cir. 2013). And as the

government points out, the Supreme Court held that sentencing courts are precluded “from imposing

or lengthening a prison term to promote an offender’s rehabilitation.” Tapia v. United States, ---

U.S. ---, 131 S. Ct. 2382, 2391 (2011). But once the court has chosen prison as the appropriate

sentencing option (the other two being probation or a fine, 18 U.S.C. § 3551(b)) — a choice that in

this case is beyond debate — rehabilitation drops out of the calculus when deciding on the length

of the prison term. Ibid. (“Congress did not intend that courts consider offenders’ rehabilitative

needs when imposing prison sentences.”); but see id. at 2390 n.5 (noting the government’s argument

that “‘Congress did not intend to prohibit courts from imposing less imprisonment in order to

                                                - 38 -
No. 10-6394
United States v. Donald Reynolds, Jr.

promote a defendant’s rehabilitation[,]’” a position that the Supreme Court did not address).

Because the district court did not consider rehabilitation as a factor in choosing prison as a

sentencing option, or in determining the length of Reynold’s prison sentence, in the context of the

record, the sentencing court’s failure to address specifically the defendant’s rehabilitation does not

render the sentence substantively unreasonable.

        Reynolds also argues that the sentence creates unwarranted disparities. In support of this

argument, he cites several decisions in which similarly situated defendants were given shorter prison

sentences. However, the cases that he cites are all distinguishable. The defendant in United States

v. Williams, 612 F.3d 417 (6th Cir. 2010), was found responsible for distributing more than 150

kilograms of cocaine and sentenced to 292 months in prison. Id. at 420. Unlike Reynolds, however,

Williams was found guilty only of conspiring to distribute more than five kilograms of cocaine, and

not possession of a firearm during and in relation to a drug trafficking crime, money laundering, or

structuring. Ibid. Similarly, the defendant in United States v. Auston, 355 F. App’x 919 (6th Cir.

2009), was convicted only of conspiracy to distribute more than 150 kilograms of cocaine and

engaging in interstate travel in furtherance of an illegal activity. Id. at 921. The defendant in United

States v. Brown, 417 F. App’x 488 (6th Cir. 2011), likewise was convicted only of conspiracy to

distribute five kilograms or more of cocaine. Id. at 489. Unlike Reynolds, the defendant in United

States v. Presley, 547 F.3d 625 (6th Cir. 2008), was sentenced with a co-defendant who was given

a much shorter sentence based on an agreement to forfeit $1.2 million dollars and withdraw a motion

for a new trial. Id. at 628. Further, as the government points out, Reynolds’s sentence was within



                                                 - 39 -
No. 10-6394
United States v. Donald Reynolds, Jr.

the guideline range, and one purpose of guideline sentences is to eliminate sentencing disparities.

United States v. Kirchhof, 505 F.3d 409, 414 (6th Cir. 2007).

       Finally, Reynolds compares his sentence to that meted out in United States v. Delgadillo, 318

F. App’x 380 (6th Cir. 2009). In that case, the court found that a sentence at the bottom of the

guideline range was substantively unreasonable. Id. at 386. Reynolds argues his sentence was

likewise longer than necessary to serve the purposes of sentencing. However, our reversal of the

sentence was based, at least in part, on our finding that the sentencing court had failed to consider

the factors in §3553(a) and explain why, in light of the defendant’s limited criminal history and

family responsibilities, a sentence of the mandatory minimum was insufficient. Id. at 387. In

contrast, here, the sentencing court recounted at length its reasons for the sentence it imposed,

including the gravity of Reynolds’s crimes, the fact that he armed himself with multiple weapons,

was a leader in the conspiracy, showed no remorse and continued to deny responsibility for his

actions, the need for both general and specific deterrence, and the need for consistency in sentencing.

Reynolds has failed to rebut the presumption of reasonableness of the sentence or demonstrate that

the sentencing judge “select[ed] a sentence arbitrarily, base[d] the sentence on impermissible factors,

fail[ed] to consider relevant sentencing factors, or [gave] an unreasonable amount of weight to any

pertinent factor.” Conatser, 514 F.3d at 520.

                             J. Failure to replace counsel at sentencing

       Reynolds argues that in light of the breakdown in communications with defense counsel, it

was reversible error for the district court to proceed to sentencing without providing a replacement



                                                - 40 -
No. 10-6394
United States v. Donald Reynolds, Jr.

attorney. We review that claim for abuse of discretion. United States v. Sullivan, 431 F.3d 976, 979

(6th Cir. 2005).

       A criminal defendant is entitled to the effective assistance of counsel at sentencing. Goodwin

v. Johnson, 632 F.3d 301, 318 (6th Cir. 2011). “Once a defendant expresses his dissatisfaction with

counsel, the district court is obliged to conduct an inquiry into the defendant’s complaint to

determine whether there is good cause for substitution of counsel.” United States v. Vasquez, 560

F.3d 461, 466 (6th Cir. 2009). In determining whether the district court abused its discretion in

denying a motion to substitute counsel, the Court considers four factors: “(1) the timeliness of the

motion, (2) the adequacy of the court’s inquiry into the matter, (3) the extent of the conflict between

the attorney and client and whether it was so great that it resulted in a total lack of communication

preventing an adequate defense, and (4) the balancing of these factors with the public’s interest in

the prompt and efficient administration of justice.” Ibid. (quoting United States v. Mack, 248 F.3d

548, 556 (6th Cir. 2001)).

       Prior to sentencing, defense counsel filed a motion to withdraw. At the sentencing hearing,

Reynolds made his dissatisfaction with counsel clear, stating that defense counsel was incompetent,

colluding with the government, embezzling from his parents, and “in a conspiracy actually trying to

get me tied into slavery.” Sentencing Hr’g Tr., Oct. 28, 2010 at 11. Despite Reynolds’s obvious

dissatisfaction with his lawyer, the district court did not, as required, inquire whether good cause

existed for the substitution of counsel. See Vasquez, 560 F.3d at 466. Instead, the court interpreted

Reynolds’s dissatisfaction as a request for a continuance and denied the request.



                                                - 41 -
No. 10-6394
United States v. Donald Reynolds, Jr.

       However, despite the district court’s procedural error, an examination of the factors outlined

in Mack compels the conclusion that the district court did not abuse its discretion in failing to

appoint the defendant new counsel on the day of sentencing. First, the defendant’s request and

defense counsel’s motion to withdraw were both untimely. The requests were presented on the day

of sentencing; to grant them would have required the court to grant a continuance. In such situations,

the district court’s determinations are entitled to “extraordinary deference.” Vasquez, 560 F.3d at

467 (quoting United States v. Whitfield, 259 F. App’x 830, 834 (6th Cir. 2008)).

       Second, although the district court ultimately did not consider substituting counsel, the

district court inquired at length into the conflict between Reynolds and his attorneys. The court made

inquiry of both of the lawyers as well as Reynolds himself. Reynolds had ample “opportunity to

explain the basis for his dissatisfaction with counsel and to establish good cause for the appointment

of substitute counsel.” Whitfield, 259 F. App’x at 834.

       Third, although the record reflects that the conflict between Reynolds and his lawyers was

significant, and that communication had broken down between them, that alone is insufficient to

establish that the district court abused its discretion. The procedural history in the district court

demonstrates that Reynolds had a history of tumultuous relationships with his attorneys. In fact, at

the time of sentencing, Reynolds’s lawyers were the fourth and fifth attorneys to represent him in

this case, and they had attempted previously to withdraw before trial based on his lack of cooperation

with them. Testimony from both of the attorneys and from a probation officer who accompanied

defense counsel to interview Reynolds for the pre-sentence report reflects that Reynolds refused to

speak to his counsel and became belligerent when they attempted to speak with him about the pre-

                                                - 42 -
No. 10-6394
United States v. Donald Reynolds, Jr.

sentence report. A defendant’s refusal to cooperate with counsel does not constitute good cause for

substituting counsel. Vasquez, 560 F.3d at 468; Jones v. Tennessee, 805 F.2d 1034 (6th Cir. 1986)

(Table). Moreover, although communication had broken down between Reynolds and his attorneys,

defense counsel nevertheless was able to lodge objections to the pre-sentence report and present two

witnesses to testify on Reynolds’s behalf at sentencing. We conclude that the breakdown in

communication did not leave defense counsel unable to act in Reynolds’s interest at sentencing.

Therefore, we are comfortable in concluding that it was not an abuse of discretion for the district

court to fail to order a substitution of counsel for the defendant.

        Fourth and finally, the public had an interest in seeking the sentence pronounced against the

defendant in a timely manner. Reynolds had been adjudged guilty nearly eight months prior to the

sentencing hearing; the trial itself had been continued because of Reynolds’s change in counsel.

Upon consideration of the Mack factors and the circumstances of Reynolds’s trial, we find no abuse

of discretion in the district court’s decision to proceed to sentencing without providing a substitution

of counsel for the defendant.

                                                  III.

        Unsurprisingly, Reynolds appears not to be satisfied with the breadth of his attorney’s

appellate brief, and he has filed several motions in this court raising additional issues. We will

address them now.

                                        A. Collateral attacks

        Reynolds filed two motions that appear to be collateral attacks on his sentence. One motion

is entitled “Pro Se Petition for Release by Writ of Habeas Corpus Presenting Prohibition to

                                                 - 43 -
No. 10-6394
United States v. Donald Reynolds, Jr.

Imprisonment Under the Sixth Amendment.” In that motion, he argues that he was deprived of his

Sixth Amendment right to counsel of choice when the magistrate judge granted Donald Bosch’s

motion to withdraw.

       Later, Reynolds filed a motion entitled “Appellates Motion to Default Appeals for Want of

Assistance of Counsel Seeking Prohibition Under the Protections Guaranteed by the Sixth

Amendment.” In that motion, he argues the appellate brief submitted on his behalf fails to subject

the district court judgment to meaningful testing and that his appellate counsel is ineffective. The

defendant reasons that because he is left without assistance of counsel on appeal, this court must

reverse the district court’s judgment.

       In general, a defendant may not raise a claim for ineffective assistance of counsel on direct

appeal. Sullivan, 431 F.3d at 986 (citing United States v. Williams, 176 F.3d 301, 312 (6th Cir.

1999)). The preferred route for raising such claims is in a post-conviction proceeding under 28

U.S.C. § 2255, so that the parties can develop an adequate record. Ibid. (citing United States v.

Barrow, 118 F.3d 482, 494 (6th Cir. 1997)). Although we have addressed ineffective assistance of

counsel claims on direct appeal, we will do so only where the record is developed sufficiently to

address the claim. Ibid. Here, the record might be developed more fully, particularly since the

defendant went through a number of attorneys in search of satisfaction, which apparently eluded him.

He likely will have more to say on these points, and therefore we leave the issue for another day.

                         B. Notice of supplemental points and authority

       The defendant also filed a document entitled “notice of supplemental points and authority”

in which he attempts to resurrect his challenge to the search of his residence. However, the

                                               - 44 -
No. 10-6394
United States v. Donald Reynolds, Jr.

document does not identify the search warrant to which it refers, the grounds on which he challenges

the warrant are unclear, and it does not elaborate on what evidence he believes the court should or

should not consider. Further, although the district court denied several motions to suppress in this

case, Reynolds does not take issue with any of those decisions specifically. He simply asserts that

the search of his residence was not supported by probable cause. But those issues must be raised

before trial. Fed. R. Crim. Pro. 12(b)(3)(C). We do not consider them properly presented here.

                    C. Motion to discharge Kevin Schad as appellate counsel

       The defendant seeks to have the Court replace his appointed appellate counsel, Kevin Schad,

or in the alternative “release my employers funds to that they can provide for a private attorney.”

Mot. at 8. The defendant alleges that after he presented Mr. Schad with evidence that his conviction

was a result of a conspiracy and numerous violations of the defendant’s constitutional rights, Mr.

Schad stopped responding to the defendant’s phone calls and emails. The defendant disagrees with

Mr. Schad’s strategic decisions, including his unwillingness to file a supplemental brief discussing

the conspiracy alleged by the defendant.

       Mr. Schad likewise has filed a motion seeking permission to withdraw as counsel of record

and asks that the court grant the defendant leave to proceed pro se. Mr. Schad states that he was

informed by the U.S. Marshal Service that there was an ongoing threat investigation involving the

defendant that places appellate counsel in a conflict of interest.

       We believe that appellate counsel has done a commendable job of challenging the

defendant’s convictions, and the full breadth of the issues generated by the proceeding below has



                                                - 45 -
No. 10-6394
United States v. Donald Reynolds, Jr.

been presented to us. Appellate counsel has admirably discharged his duties, and his motion to

withdraw is GRANTED.

                                          D. Other filings

       The defendant has submitted several other filings consisting of citations to more authorities

and affidavits. We view these as attempts to expand the record or prolong the briefing, all without

leave of court. To the extent that the filings may be characterized as motions, we deny them for lack

of merit in the grounds presented.

                                                IV.

       After a thorough review of the record and the issues raised, we are confident that no

reversible error was committed by the lower court. Therefore, the defendant’s convictions and

sentences are AFFIRMED.




                                               - 46 -